Title: From Thomas Jefferson to Charles Willson Peale, 19 June 1806
From: Jefferson, Thomas
To: Peale, Charles Willson


                        
                            Dear Sir
                            
                            Washington June 19. 06.
                        
                        I am persuaded I shall be pleased with mr Hawkins’s portable Polygraph, because of it’s small size, & it’s
                            simplification by omitting one of the horizontal parallelograms, the stays or suspenders, & probably the vertical
                            parallelograms & gallows, for I see no use for the two last if the suspender be omitted. the pencases I shall be able to
                            have arranged to my mind by an excellent workman here. I should have better liked it as an exchange for the portable one I
                            have, two being unnecessary, & having already indulged myself considerably in this favorite machine; and still indeed
                            having to call for one for a friend who has sent me a present, which as I cannot reject, I must make a counterpresent.
                            however your affairs & mr Hawkins being in no wise blended, be so good as to inform me of the price I must remit him
                            for this, and send the machine to me by the stage. inform me also if you please, of the addition which would be made to
                            the price of the one which I have to call for my friend, by having the pen-arms & pen-cases of silver.
                        Filing away your letter of the 12th. inst. presented to my view that of Apr. 5. which I had recieved a little
                            before my departure for Monticello, had inadvertently omitted to take with me for answer, & therefore has laid
                            unobserved till this accident brings it under my eye. I therefore now return you the drawing it had covered for my
                            inspection, & which seems to be admirably done: and I add, in answer to another part of the same letter, that I shall
                            cheerfully contribute my mite to your Academy of fine arts by inclosing you 50. D. at my next pay-day (early in July) as I
                            devote one day in every month to the expediting & adjusting all my pecuniary concerns. Accept my friendly salutations
                            & best wishes
                        
                            Th: Jefferson
                            
                        
                    